OPINION — AG — IF THE OKLAHOMA PLANNING AND RESOURCES BOARD RECEIVES COMPETITIVE BIDS FOR A BOAT OF A TYPE WHICH THE BOARD FINDS NECESSARY FOR THE ACCOMPLISHMENT OF ITS PURPOSES IN A STATE PARK UNDER THE JURISDICTION OF SAID BOARD, AND IF THE LOWEST AND BEST BID IS FROM THE OWNER OF A BOAT MEETING THE REQUIREMENTS OF THE SPECIFICATIONS AND INVITATION FOR NOT BE NEW; THAT IS, IF THE BOARD HAS FOUND THAT ITS NEEDS DO NOT REQUIRE A NEW BOAT, AND SAID SPECIFICATION AND INVITATIONS FOR BIDS ARE PREPARE ACCORDINGLY. IN VIEW OF THE REQUIREMENTS OF 74 O.S. 64 [74-64](A), THE LEASE BUY ARRANGEMENT, SUCH AS IS REFERRED TO BY YOU, WOULD ALSO HAVE TO BE ENTERED INTO WITH THE LOWEST AND BEST BIDDER PURSUANT TO THE COMPETITIVE BIDS RECEIVED BY YOUR BOARD. CITE: 74 O.S. 356.2 [74-356.2] (RICHARD HUFF)